This cause came on to be heard upon the petition, supplemental petition, response, reply and the evidence, and was argued by counsel for the petitioners, the respondent not appearing in person or by counsel. On consideration whereof the court finds upon the issues joined in favor of the petitioners and it is therefore ordered and adjudged by the court that the certificate of admission to the bar of Ohio, heretofore issued by this court to said Charles W.G. Hannah, be, and the same hereby is, revoked and cancelled, his *Page 591 
name be stricken from the roll of attorneys, the record of his admission be expunged and respondent be barred from admission to the bar of Ohio; it is further ordered that said Charles W.G. Hannah forthwith return to this court his certificate of admission to practice law in the state of Ohio, and that upon failure to return said certificate the said Charles W.G. Hannah stand committed in contempt therefor.
Judgment for petitioners.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur.